Richardson, C. J.,
delivered the opinion of the court.
The question which this case presents for our decision is an extremely clear one. It is well settled that debts due on simple contract are bona notabilla where the debtor lives. Lovelass 6, 7 & 12.—Went. Ex'r. 46.—3 Mass. Rep. 514, Goodwin vs. Jones.—11 ditto 256, Stevens vs. Gaylord.— Godolphin 70.
Humphreys, then, by proving the will in a probate court of Massachusetts, and by there taking upon himself the bur-then of executing it, acquired no interest in a simple contract debt due from an inhabitant of this state; (6 Mod. 134, Adams vs. Savage.—1 Salk, 40, S. C.—2 Lord Raymond 854, S. C.) and of course had no authority to endorse the note in question.
A copy ®f the will must be filed and recorded in some probate court in this state, and the executor must give bond, or administration of the estate, with the will annexed, be granted to some other person, beiore this note can be legally ne-*293gociated, or the payment of it enforced by a suit in our courts. 1 Laws of N. H. 205, Statute of January 22, 1790.

Plaintiff nonsu it.